Citation Nr: 0922134	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a left wrist 
disability, identified as interosseus ganglion, left lunate, 
surgically repaired utilizing bone graft, x-ray evidence of 
small bone lucency, of the non-dominant hand, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to service connection for a right wrist 
disability, to include as secondary to the service-connected 
left wrist disability.

5.  Entitlement to service connection for depression, to 
include as secondary to the service-connected left wrist 
disability.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1975 and from September 1985 to July 1991, with 
intervening periods of active duty for training and inactive 
duty training with the Nevada National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004, May 2005, and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The July 2004 rating decision granted service connection for 
tinnitus and assigned a 10 percent disability rating.  The 
May 2005 rating decision denied entitlement to service 
connection for a right wrist disability and depression.  The 
June 2007 rating decision denied a disability rating in 
excess of 40 percent for the left wrist disability and denied 
a compensable rating for bilateral hearing loss.  Appeals 
have been perfected for all of these issues.  

The Board notes that the issues of entitlement to increased 
ratings for a left wrist disability and bilateral hearing 
loss were originally certified for appeal in August 2007 and 
assigned a separate docket number.  These claims have been 
consolidated into the present appeal and reassigned the 
docket number noted above.

The issues of entitlement to service connection for the right 
wrist disability and depression, both as secondary to the 
service-connected left wrist disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's left wrist is ankylosed with no 
dorsiflexion, palmar flexion, or radial deviation, and with 
ulnar flexion limited to approximately 15 degrees. 

2.  The Veteran's bilateral hearing loss is manifested by 
level I hearing in the right ear and level I hearing in the 
left ear.

3.  The credible and probative evidence of record 
demonstrates that the Veteran experiences recurrent bilateral 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's left wrist disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes, 5125, 5214 (2008).

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  The claim for increased or separate 10 percent disability 
ratings for the service-connected bilateral tinnitus must be 
denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87 including 
Diagnostic Code 6260 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court ') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in October 2004 
and June 2007 in which the RO advised the appellant of the 
evidence needed to substantiate his claim of entitlement to 
an increased rating claim for his left wrist disability.  The 
June 2007 letter also included the appropriate information 
for the hearing loss claim.  The appellant was also advised 
in these letters of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  A March 2006 letter and 
the June 2007 notice further advised the Veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to 
the Court's holding in Dingess, supra.

Furthermore, a letter from January 2005 explained to the 
appellant exactly why the private medical evidence he 
submitted with respect to his left wrist claim was inadequate 
for deciding the claim and why the Veteran was required to 
report for a VA examination in order to properly evaluate 
this claim.  He was notified of the consequences of a failure 
to report for examination, namely, that his increased rating 
claim would be denied.  

The Board notes that the June 2007 letter was not issued 
prior to the initial adjudication of the Veteran's hearing 
loss and left wrist claims earlier that month.  These claims 
were readjudicated in July 2007.  Thus, any deficiencies in 
the timeliness of this notice letter would not be 
prejudicial.

Although the June 2007 notice letter did not provide the 
specific diagnostic codes applicable to his left wrist 
disability, the record reflects that the Veteran was advised 
of the relevant rating criteria in the July 2007 statement of 
the case.  The June 2007 letter also advised the Veteran how 
disability ratings were determined under the Rating Schedule, 
and it explained that determinations regarding the 
appropriate disability rating include consideration of the 
impact of his condition and symptoms on employment, and the 
nature, severity, and duration of his symptoms.  The record 
reflects that the Veteran has otherwise had a meaningful 
opportunity to participate in the development of his claim.  
Therefore, the Board concludes that the Veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)..

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  The Board 
notes that the Veteran underwent VA left wrist and audio 
examinations for his increased rating claims in July 2007.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims, and arranging for 
the Veteran to undergo the appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Finally, with respect to the tinnitus claim, the Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ('Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.').  In the instant case the facts 
are not in dispute; resolution of the Veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of separate ratings for bilateral tinnitus.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Left Wrist

The Veteran's service-connected left wrist disability, 
interosseus ganglion, left lunate, surgically repaired 
utilizing bone graft, x-ray evidence of small bone lucency, 
of the non-dominant hand, is currently assigned a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The 40 
percent rating is the highest evaluation that is available 
under this diagnostic code and applies to unfavorable 
ankylosis of the nondominant wrist, in any degree of palmar 
flexion, or with ulnar or radial deviation.  Under this code, 
a 30 percent rating is warranted for ankylosis of the 
nondominant wrist in any position other than favorable.  A 20 
percent rating is assigned for favorable ankylosis of the 
nondominant wrist in 20 degrees to 30 degrees dorsiflexion.  
This diagnostic code notes that extremely unfavorable 
ankylosis will be rated as loss of use of the hand under 
Diagnostic Code 5125, which assigns a 60 percent rating for 
loss of use of the minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5125.  

The Court of Appeals for Veterans Claims (Court) has noted 
that 'ankylosis' refers to immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  
The Court in Shipwash stated that terms not defined in 
regulations or statutes should be given their ordinary 
meaning, concluding that the definition of 'extremely 
unfavorable ankylosis' is ankylosis of a greater degree of 
severity than mere unfavorable ankylosis.  Id. at 224-225.  

The Board has considered whether the Veteran's left wrist may 
be considered to be in extremely unfavorable ankylosis.  The 
Board notes that, according to a September 2004 private 
medical record, the Veteran had partial left wrist fusion in 
1987, further bone grafting of the left wrist in 1991, 
partial fusion in 1995, and full wrist fusion in 1997.  While 
subsequent medical records reflect that some of the screws in 
the Veteran's left wrist may have broken, there is no 
indication that he has undergone another left wrist fusion 
since 1997.

As discussed by the Board in a December 1999 decision, the 
severity of the Veteran's left wrist disability was evaluated 
in an April 1998 VA examination report.  According to this 
record, the Veteran's wrist was fused.  He was unable to 
dorsiflex or palmar flex.  He was able to ulnar deviate 
approximately 15 degrees and was unable to radially deviate.  
He was able to pronate and supinate his forearm to the normal 
parameters.  

The Veteran's left wrist was also examined in a July 2007 VA 
examination report.  According to this record, the Veteran 
complained of an increased amount of pain in his left wrist 
since the 1997 fusion.  He also reported weakness, some 
fatigability, and giving way of the left hand and forearm 
region.  He wore a cock-up wrist splint to help make his 
wrist feel more stable and minimize awkward positions.  He 
was taking morphine for left wrist and back pain.  He 
described flare-ups of pain that occurred approximately three 
to four times per week and lasted for a few hours.  They were 
alleviated with decreased use and elevation of his left 
wrist.  

On examination, the Veteran had a well-healed scar over the 
dorsal portion of the wrist.  Capillary refill was less than 
two seconds.  He had palpable radial pulse and his distal 
sensation was intact.  There was no evidence of swelling or 
erythema.  He had tenderness over the plate, which was 
palpable in the dorsum of the wrist, and on both sides of the 
plate and on the palmar surface of the wrist.  He 
demonstrated no motion at the wrist with regard to flexion, 
extension, or radial or ulnar deviation.  A one-time episode 
of crepitus was noted with one attempt at radial deviation.  
The Veteran was able to fully flex and extend all of his 
fingers, but this did cause a pulling sensation of tenderness 
over the dorsum of the wrist.  Repetitive motion of the 
fingers did not affect his ability to move his fingers, but 
there was increased irritation and pain over the extensor 
tendon.  Repetitive motion of the wrist was unable to be 
performed secondary to fusion.  
 
X-rays indicated a well-healed arthrodesis of the radial 
carpal tunnel joints.  The lateral views showed that the 
three most distal screws were broken, and there was some 
lucency around the distal portion of the plate.  The examiner 
noted that x-rays obtained in 2004 showed only two broken 
screws.  The examiner noted that three broken screws may 
indicate some motion of the plate and hardware construct, 
which would account for increased pain.  Degenerative changes 
of the carpal bones adjacent to the fusion were also noted.

The Board finds that this level of disability, with fusion 
that is essentially in a neutral position of dorsal and 
palmar flexion, does not satisfy the criteria to be 
considered to be in extremely unfavorable ankylosis.  The 40 
percent rating criteria require unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
The April 1998 examination report notes what is essentially 
no dorsal or palmar flexion and no radial deviation, and 
while ulnar deviation to 15 degrees is noted, there is no 
suggestion that the Veteran's left wrist is ankylosed at 15 
degrees ulnar deviation.  The July 2007 VA examination report 
reflects that the Veteran's wrist was still fused and reports 
no dorsal or palmar flexion or radial or ulnar deviation.  
The Board finds that the degree of ankylosis reported in the 
April 1998 VA examination report does not exceed the degree 
of disability contemplated by the 40 percent rating criteria.  
Therefore, an increased rating for his service-connected left 
wrist disability is not warranted.

While the Veteran has submitted July 2000 and March 2001 
letters from a private physician opining that the Veteran's 
left wrist has no effective function and is 100 percent 
impaired, the Board does not find that a 60 percent rating 
for loss of use of the hand is in order.  As noted above, the 
July 2007 VA examination report states that the Veteran's 
left wrist pain flares up with increased activity or with the 
weather.  He also stated that his symptoms alleviate with 
decreased use and elevation of the left wrist.  He also 
notes, as will be discussed below, mild, moderate, or severe 
degrees of impairment depending on the activity, but not 
complete disability.  Although the overall findings suggest 
severe disability in the left hand, they do not suggest a 
complete loss of use; thus, the assignment of a rating based 
on loss of use of the left hand is not warranted.

The Board further finds that an increased rating due to 
additional functional impairment is already contemplated by 
the 40 percent rating.  As noted, the July 2007 VA 
examination report describes functional impairment caused by 
the left wrist, including decreased concentration, poor 
social interaction, decreased mobility, decreased manual 
dexterity, and problems with lifting and carrying.  He 
further noted that the pain affects his usual occupation in 
that it significantly affects his attitude, his ambition to 
finish projects, and "his whole way of being."  He stated 
the pain had a mild effect on feeding, a moderate effect on 
chores, shopping, and travelling, and a severe effect on 
recreation and prevented exercise and sports.  Again while 
the Veteran's overall disability is shown to be severe, the 
40 percent rating already contemplates the significant degree 
of functional loss that would be expected with an unfavorably 
ankylosed wrist.  The Board therefore believes that the 40 
percent rating adequately compensates the level of disability 
experienced by the Veteran due to his left wrist disability.  

B.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, DC 6100.  He essentially contends that a higher rating 
is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record for the period on appeal appears 
in the July 2007 VA audio examination report.  

In this regard, the Board notes that the July 2007 audio 
evaluation indicated pure tone threshold readings at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz of 20, 5, 15, 65, and 70 
decibels in the right ear, for an average of 38.75 decibels.  
Left ear pure tone thresholds were at 20, 10, 35, 65, and 85 
decibels, for an average of 48.75 decibels.  Speech 
recognition was found to be 98 percent in the right ear and 
96 percent in the left.

These audiometric findings reflect level I auditory acuity in 
the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that 
the level of hearing that has been demonstrated on this 
evaluation is not consistent with a compensable schedular 
evaluation under the regulation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the appellant's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the 1,000, 2,000, 3,000, and 4,000 
Hertz frequencies for both ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not applicable as neither ear is shown to 
manifest 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.

There are no contrary medical findings of record suggesting 
that the appellant's hearing loss meets the pure tone 
thresholds necessary for a compensable evaluation under 
Diagnostic Code 6100.  Thus, benefit sought on appeal must be 
denied.

C.  Tinnitus

The appellant was service connected for bilateral tinnitus in 
July 2004 and assigned a 10 percent disability rating.  The 
appellant filed a notice of disagreement with the assigned 
rating in May 2005.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2008).

Prior to that date, recurrent tinnitus was also rated 10 
percent disabling, which was the highest schedular rating 
assignable.  A note following the former regulation provided 
that "[a] separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2008).  

The changes to Diagnostic Code 6260 were interpretive only; 
they merely codified VA's practice of assigning only a single 
10 percent evaluation for tinnitus, even where the sound is 
perceived in both ears.  In other words, VA's comments merely 
explained or clarified the Department's intent in providing a 
single 10 percent disability rating under Diagnostic Code 
6260.  In fact, the proposed amendment explicitly states that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).

The Court challenged the Board's understanding of the July 
2003 amendment as being merely interpretive in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  There, the Court reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for 'bilateral' tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

In any event, the effective date of the award of 10 percent 
for tinnitus is after the date of the June 13, 2003, 
amendment to the rating code.  Thus, a 10 percent rating is 
clearly the maximum rating assignable regardless of whether 
the tinnitus is perceived in one ear or both.  Therefore, the 
appellant's claim for separate 10 percent ratings (on a 
schedular basis) for each ear for his service- connected 
tinnitus must be denied.  As the disposition of the claim for 
a higher schedular rating is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

D.  Extraschedular Evaluations

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash, 
supra.

The Board has considered whether the Veteran's service-
connected left wrist, bilateral hearing loss, and tinnitus 
disabilities warrant referral for extraschedular ratings.  
However, the Veteran has presented no evidence demonstrating 
that extraschedular ratings are warranted.  He has never been 
hospitalized due to tinnitus or hearing loss and has not 
suggested that these disabilities interfere with employment 
beyond the level contemplated by the 10 percent rating he 
receives for tinnitus.  

At his July 2007 VA audio examination, the Veteran reported 
the greatest difficulty hearing in backgrounds of noise.  In 
this regard, the Board also finds that the numerical criteria 
in the rating schedule for hearing loss contemplate the 
impairment of function that is experienced by the Veteran.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 
1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend in the 
presence of background noise is a factor contemplated in the 
regulations and rating criteria as defined.  The simple fact 
that the Veteran's hearing disability does not satisfy the 
numerical criteria for a compensable rating under these 
criteria, to include the criteria specifically designed for 
the type of real-world impairment experienced by the Veteran, 
does not place his symptomatology outside of that 
contemplated by the rating schedule or make application of 
the rating schedule impracticable in this case.  Accordingly, 
the Board determines that the Veteran's complaints of hearing 
difficulty, particularly in settings with background noise, 
have been considered under the numerical criteria set forth 
in the rating schedule.  Thus, the Board determines that the 
schedular rating criteria adequately contemplate the 
Veteran's symptomatology.

With respect to the left wrist disability, the Board finds 
that the level of occupational impairment does not warrant an 
extraschedular rating.  As noted above, there is medical 
evidence indicating that the Veteran is no longer able to 
ride a horse or do any lifting or mechanical work as required 
to be a rancher.  However, the July 2007 VA examiner recently 
found that the wrist disorder would have only a moderate 
effect on activities such a chores, shopping, and travelling.  
While those findings do not directly address employability, 
they do strongly suggest a degree of disability that would 
result in less than marked interference with various forms of 
employment.  Furthermore, it must be noted that the current 
40 percent rating already compensates significant industrial 
impairment, and the severe degree of functional impairment 
that would be expected of an unfavorably ankylosed wrist.  
There is also no evidence that the Veteran been hospitalized 
for his left wrist disability during the period contemplated 
by this appeal.  For these reasons, the Board therefore 
believes that the 40 percent rating adequately compensates 
the level of disability experienced by the Veteran due to his 
left wrist disability.  

Considering all evidence of record, the nature of the 
disabilities at issue does not render impractical the 
application of the schedular standards.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased evaluation for interosseus 
ganglion, left lunate, surgically repaired utilizing bone 
graft, x-ray evidence of small bone lucency, of the non-
dominant hand, currently evaluated as 40 percent disabling, 
is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.




REMAND

The Veteran has claimed entitlement to service connection for 
a right wrist disability and depression.  He essentially 
contends that these disabilities were incurred secondary to 
his service-connected left wrist disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In the case at hand, the Veteran has submitted private 
medical evidence indicating that he has a current right wrist 
disability and depression.  He has also submitted etiology 
opinions suggesting that these disabilities were incurred 
secondary to his service-connected left wrist disability.  
There is, however, insufficient evidence of record to make a 
decision on these claims, as these opinions do not indicate 
that the Veteran's entire medical history has been taken into 
consideration in addressing the question of etiology.  Thus, 
a remand is warranted in order to schedule the Veteran for VA 
examinations.

The Board notes that the Veteran failed to report for 
examinations previously scheduled in connection with these 
claims in September 2004 and November 2004.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original service connection claim, his claim shall be 
decided based on the evidence of record.  38 C.F.R. § 
3.655(b) (2008).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the case at hand, the Board appreciates that the RO has 
clearly undertaken every effort to afford the Veteran 
appropriate VA examinations.  However, the Board also 
believes that the Veteran's recent appearance for VA 
examinations in connection with his increased rating claims 
suggests a new willingness to cooperate in the development of 
his claims.  Consequently, the Board finds that a remand is 
warranted to provide the Veteran with one more opportunity to 
appear for VA examination.

The Board emphasizes, however, that VA's duty to assist in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Veteran is strongly encouraged to 
report for any future VA examinations or to notify VA in 
advance if he will be unable to attend.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran in writing of the 
consequences of failing to report for a 
scheduled examination in connection with a 
service connection claim.  38 C.F.R. § 
3.655.

2.  Schedule the Veteran for a joints 
examination to clarify the nature and 
etiology of any current right wrist 
disability.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment, to include x-rays, 
should be conducted.  All findings should 
be reported in detail.  The examiner 
should `examine the Veteran's right wrist 
and diagnose any pertinent pathology 
found.  As to any right wrist disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
to include as secondary to the Veteran's 
service-connected left wrist disability.  

3.  Schedule the Veteran for an 
examination to clarify the nature and 
etiology of the Veteran's claimed 
depression.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment should be conducted.  
All findings should be reported in detail.  
The examiner should diagnose any pertinent 
pathology found.  As to any current 
psychiatric disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
to include as secondary to the Veteran's 
service-connected left wrist disability.  

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


